Case 2:21-cv-00805-SJF-SIL Document 14 Filed 03/04/21 Page 1 of 1 PagelD #: 110

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Eastern District of New York [~]

 

 

Alyssa Mays )
Plaintiff )
Vv. ) Case No. 2:21-cv-805-SJF-SIL
The Hain Celestial Group, Inc. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant The Hain Celestial Group, Inc.

 

Date: 03/04/2021 /s/ Michael W. Ross

 

Attorney’s signature

Michael W. Ross

 

Printed name and bar number

Jenner & Block LLP
919 Third Avenue
New York, NY 10022

 

Address

mross@jenner.com

 

E-mail address

(212) 891-1600

 

Telephone number

(212) 891-1699

 

FAX number
